Citation Nr: 1628494	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  13-19 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial 10 percent rating for right patellar tendonitis from December 14, 1996 to December 2, 2009.

2.  Entitlement to an initial 10 percent rating for left patellar tendonitis from December 14, 1996 to December 2, 2009.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1993 to December 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Historically, the Veteran originally filed his claim for service connection immediately following service separation in December 1996.  This claim was denied in a June 1997 rating decision.  The denial was predicated on the Veteran having only acute patellar tendonitis in service and no current chronic disability.  

Thereafter, in December 2009, the Veteran filed a clear and unmistakable error claim regarding this decision.  

Following reconsideration of the record, the RO granted service connection for bilateral patellar tendonitis.  A noncompensable rating was assigned for each knee effective December 14, 1996 and a 10 percent rating was assigned for each knee effective December 2, 2009.  This 10 percent rating was specifically granted based on the Veteran's "painful range of motion" found on 2010 VA examination.

In July 2011, the Veteran filed a notice of disagreement (NOD) with this decision.  Within this NOD, he requested that his appeal be limited to the propriety of entitlement to individual 10 percent ratings for his left and right patellar tendonitis.  Further, he asserted that between December 14, 1996 and December 2, 2009, his knee disabilities did not warrant 20 percent ratings.  Id.  

As such, the Board will limit its consideration to whether entitlement to a 10 percent rating for each knee was warranted between December 14, 1996 and December 2, 2009.  These issues are listed on the title page of this decision.

The Board apologies for the delays in the full adjudication of this case. 

FINDINGS OF FACT

1.  The Veteran experienced chronic painful motion and occasional functional loss in his right knee, from December 14, 1996 to December 2, 2009, as a result of his service-connected patellar tendonitis.

2.  The Veteran experienced chronic painful motion and occasional functional loss in his left knee, from December 14, 1996 to December 2, 2009, as a result of his service-connected patellar tendonitis.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for entitlement to an initial disability evaluation of 10 percent for his service-connected right knee disability, from December 14, 1996 to December 2, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015). 

2.  Resolving all doubt in favor of the Veteran, the criteria for entitlement to an initial disability evaluation of 10 percent for his service-connected left knee disability from, December 14, 1996 to December 2, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran is currently rated under diagnostic code 5260 for limitation of flexion.  However, as indicated above, his original 10 percent rating was granted based on painful motion.  With that said, throughout the pendency of the appeal the Veteran has maintained full range of motion, with no objective findings of arthritis, ankylosis, subluxation, impairment of the tibia or fibula, instability, or dislocation or removal of the semilunar cartilage or genu recurvatum.  To that degree, a compensable rating has not been warranted, at any time during the appeal period, under diagnostic codes 5003, 5256, 5257, 5258, 5259, 5260, 5261, 5262 or 5263.  As such, they will not be discussed further.

The Veteran's primary contention is that during the period between, December 14, 1996 and December 2, 2009, his service connected disabilities more nearly approximated the criteria corresponding to a 10 percent rating.  See July 2011 Notice of Disagreement (NOD).  To that point, the Board acknowledges that the Veteran specifically requested consideration of his disabilities under 38 CFR §3.324.  However, review of the record reveals that 38 CFR 3.324 is not for application, as the evidence fails to sufficiently establish the impact of his disabilities on his employability.  Additionally, as stated, throughout the pendency of the appeal he has maintained full range of motion, therefore entitlement to a compensable rating under DeLuca v. Brown is also not warranted.  8 Vet. App. 202 (1995).

Nevertheless, an initial compensable rating of 10 percent for each knee is warranted under 38 C.F.R. § 4.59 (2014).  Under 38 C.F.R. § 4.59, joints that are actually painful, unstable, or malaligned, due to healed injury, may be entitled to at least the minimum compensable rating for the joint.  Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Therefore the remaining question, for consideration is whether the Veteran's knee joint disabilities, because of pain, result in some form of functional loss.  For clarification purposes, it is noted that pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).

From the outset, the Board acknowledges that the medical evidence of record is limited.  In particular, the claims file only includes service treatment records and the March 1997 and April 2010 VA examination reports.  However, when reviewing the record as a whole, the Board finds sufficient evidence of functional loss as to warrant a 10 percent rating.  

Turning to the evidence, service treatment records prepared shortly before separation contain numerous reports of treatment for the Veteran's chronic knee pain which was caused by a running injury.  See May to September 1996 records.  This pain was noted to be worse after sitting or going up and down stairs.  Id.  As a result of his pain, the Veteran was instructed by physicians to have limited, to at times no, physical activity which required bending, squatting, running or marching.  Id.  Importantly, at service separation he reasserted that his knee pain had yet to resolve and remained severe while running.  See September 1996 Report of medical history.  These records establish that, at least until service separation, the Veteran's knee pain was causing some form of functional loss.

Following discharge, in December 1996, he reported that depending on a given activity his knee pain ranged from slight to near "crippling" in severity.  See December 1996 Application for Compensation and Pension.  He also specified that his pain now resulted in an inability to squat and made it consistently difficult to run or jump.  The Veteran is considered competent to give evidence about what he observes or experiences concerning his knee disabilities.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds the Veteran's reports of pain to be competent, credible and probative.  In that regard, these reports appear to support the proposition that at the start of the appeal period he was still experiencing some form of functional loss.

In March 1997, the Veteran was afforded a VA examination.  Parenthetically, it is noted that the examination report in evidence is in actuality a "re-dictation" of the examiner's original findings.  This re-diction was done in July 1997 and appears to have been based on the examiner's memory as the original dictation had been lost.  

In pertinent, the examiner indicated that the Veteran's knee pain caused no other functional effect.  The Board finds this opinion insufficient for adjudication purposes.  Specifically, in making this determination the examiner provided no rationale.  Moreover, the examiner failed to address the Veteran's service treatment records and post-service lay statements, which associated his knee pain with functional loss in regards to his ability to run, squat, or bend normally.  A discussion of these pieces of evidence is paramount, as the examiner essentially found that his in-service knee pain and post-service knee pain were one in the same.  

Notwithstanding these omissions, the examination report is still somewhat probative.  Significantly, at least in part, the report supports the proposition that the pain the Veteran experienced in service was still present at the time of VA examination.  Consequently, the Board finds it reasonable to assume that some of the same functional impairments present while in-service were present during the pendency of the appeal. 

Finally, the Board notes that it is also reasonable to assume that the pain on movement noted on 2010 VA examination might have also been present earlier than his December 12, 2009 effective date.  This notion is bolstered by the Veteran's consistent and credible statements and his previous treatment history.

In sum, the evidence of record establishes that throughout service and during the pendency of the appeal the Veteran has suffered from chronic pain.  While in-service this chronic pain was associated by physicians with his inability to consistently, perform certain actions, including bending, squatting, running and jumping.  Shortly following service, the Veteran reported his continued inability to perform such activities either, at all, or with great difficulty.  Finally, VA examination appears to indicate that during the pendency of the appeal he continued to suffer from the same chronic pain as noted in-service.  Therefore, giving the Veteran the benefit of the doubt, the Board awards entitlement to a 10 percent disability rating in each knee from December 14, 1996 to December 2, 2009.  38 U.S.C.A. § 5107; 38 C.F.R.  § 3.102.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

ORDER

Entitlement to an initial 10 percent rating for right patellar tendonitis, from December 14, 1996 to December 2, 2009, is granted subject to the laws governing the award of monetary benefit.

Entitlement to an initial 10 percent rating for left patellar tendonitis, from December 14, 1996 to December 2, 2009, is granted subject to the laws governing the award of monetary benefit.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


